 
FORM OF SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (the “Agreement”) is dated as of September
13, 2010, by and among Man Shing Agricultural Holdings, Inc., a Nevada
corporation (the “Company”) and the investors identified on the signature pages
hereto (each, a “Purchaser” and collectively, the “Purchasers”). Capitalized
terms used but not otherwise defined herein shall have the respective meanings
set forth in Section 7 hereof.
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company intends to sell to each Purchaser, and each
Purchaser intends to purchase, shares (the “Shares”) of the Company’s common
stock, $.001 par value per share (the “Common Stock”). The Purchaser wishes to
purchase from the Company [__________] shares of Common Stock of the Company
(the “Securities”) at a price of forty cents ($0.4) per share.
 
In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, the Company and the Purchasers agree as follows:
 
1.           Purchase and Sale.  On the Closing Date, in accordance with and
subject to the terms and conditions described in this Agreement, the Company
shall issue and sell to each Purchaser (the “Offering”), and each Purchaser,
severally and not jointly, shall purchase from the Company that number of shares
of the equal to the Subscription Amount of such Purchaser divided by the Per
Share Purchase Price.
 
2.           Closing and Deliverables
 
(a)          Closing.  On the Closing Date, each Purchaser shall purchase from
the Company, and the Company shall issue and sell to each Purchaser, the Shares
as set forth in Section 1, and each Purchaser shall pay to the Company in
consideration for the Shares, its respective Subscription Amount as set forth in
Section 1.  On the Closing Date, the Closing shall occur at the offices of [the
Company] or such other time and location as the parties shall mutually agree.
 
(b)         Deliveries.
 
(1)          On or prior to the Closing Date, the Company shall deliver or cause
to be delivered to the Purchasers the following:
 
 
i.
this Agreement duly executed by the Company.

 
(2)          On or prior to the Closing Date, each of the Purchasers shall
deliver or cause to be delivered to the Company the following:
 
 
i.
this Agreement duly executed by the Purchaser;

 
 
ii.
the Purchaser’s Subscription Amount by wire transfer to an account designated in
writing by the Company.

 
(c)          Closing Conditions.
 
(1)          The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
 
 

--------------------------------------------------------------------------------

 
 
 
i.
the accuracy in all material respects on the Closing Date of the representations
and warranties of each of the Purchasers contained herein;

 
 
ii.
all obligations, covenants and agreements of each of the Purchasers required to
be performed at or prior to the Closing Date shall have been performed;

 
 
iii.
the delivery by each of the Purchasers of the items set forth in Section 2(b)(2)
of this Agreement;

 
 
iv.
the delivery by each Purchaser of a certificate, executed by an authorized
officer of such Purchaser dated as of the Closing Date, certifying on behalf of
such Purchaser that such Purchaser has satisfied the conditions specified in
Sections 2(c)(1)(i) and (ii).

 
(2)         The obligations of each of the Purchasers in connection with the
Closing are subject to the following conditions being met:
 
 
i.
the accuracy in all material respects on the Closing Date of the representations
and warranties of the Company contained herein;

 
 
ii.
all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 
 
iii.
the delivery by the Company of the items set forth in Section 2(b)(1) of this
Agreement;

 
 
iv.
there shall have been no Material Adverse Effect with respect to the Company
since the date hereof;

 
 
v.
the delivery by the other Purchasers of the items set forth in Section 2(b)(2)
of this Agreement; and

 
 
vi.
the delivery by the Company of a certificate, executed by the Chief Executive
Officer or President of the Company dated as of the Closing Date, certifying on
behalf of the Company that the Company has satisfied the conditions specified in
Sections 2(c)(2)(i), (ii), (iii), (iv) and (v).

 
3.           Acceptance of Subscription.  The Company shall have no obligation
hereunder until the Company shall execute and deliver to the Purchaser an
executed copy of this Agreement.  If this subscription is rejected or the
Offering is terminated, in each case, prior to execution and delivery of this
Agreement by the Company, this Agreement and all other documents executed by the
Purchasers shall thereafter be of no further force or effect.
 
 
2

--------------------------------------------------------------------------------

 
 
4.           Purchaser Representations and Warranties.  Each Purchaser hereby
for itself and for no other Purchaser, represents, warrants, acknowledges and
agrees as of the date hereof and as of the Closing Date to the Company as
follows:
 
(a)           The Securities are not registered under the Securities Act of
1933, as amended (the “Securities Act”), or any state securities laws and,
except as set forth in Section 5(s), the Company has no present or future
obligation to register the Securities under the Securities Act or any state
securities laws.  The Purchaser understands that the offering and sale of the
Securities is intended to be exempt from registration under the Securities Act,
by virtue of Section 4(2) thereof and the provisions of Regulation D promulgated
thereunder, or not subject to such requirement, by virtue of Regulation S
promulgated under the Securities Act, based, in part, upon the representations,
warranties and agreements of the Purchaser contained in this Agreement.
 
(b)           The Purchaser has had access to all documents heretofore filed by
the Company with the Commission (the “SEC Reports”) and has received all other
documents requested by the Purchaser.  The Purchaser has carefully reviewed the
SEC Reports and all such other documents and understands the information
contained therein.
 
(c)           All documents, records and books pertaining to the investment in
the Securities have been made available for inspection by the Purchaser and its
representatives. Purchaser hereby acknowledges that all such information is
confidential and Purchaser shall not disclose any such confidential information
to any third party other than as set forth herein.
 
(d)           The Purchaser has had a reasonable opportunity to ask questions of
and receive answers from a person or persons acting on behalf of the Company
concerning the offering of the Securities and the business, financial condition,
results of operations and prospects of the Company, and all such questions have
been answered to the full satisfaction of the Purchaser.  Neither such inquiries
nor any other investigation conducted by or on behalf of the Purchaser or its
representatives or counsel shall modify, amend or affect the Purchaser’s right
to rely on the truth, accuracy and completeness of the Company’s representations
and warranties contained in this Agreement.
 
(e)           In evaluating the suitability of an investment in the Company, the
Purchaser has not relied upon any representation or other information (oral or
written) other than as stated in this Agreement.
 
(f)           The Purchaser is unaware of, is in no way relying on, and did not
become aware of the Offering through or as a result of, any form of general
solicitation or general advertising as those terms are used in Regulation D
under the Securities Act, including, without limitation, any article, notice,
advertisement or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, in connection with the
offering and is not subscribing for Securities and did not become aware of the
Offering through or as a result of any seminar or meeting to which the Purchaser
was invited by, or any solicitation of a subscription by, a person not
previously known to the Purchaser.
 
(g)           The Purchaser has taken no action which would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Agreement or the transactions contemplated hereby.
 
(h)           The Purchaser has such knowledge and experience in financial, tax,
and business matters, and, in particular, investments in securities similar to
the Securities so as to enable the Purchaser to utilize the information made
available to it in connection with the Offering to evaluate the merits and risks
of an investment in the Securities and the Company and to make an informed
investment decision with respect thereto.
 
 
3

--------------------------------------------------------------------------------

 
 
(i)           The Purchaser is not relying on the Company or any of its
employees, officers or agents with respect to the legal, tax, economic and
related considerations as to an investment in the Securities and the Purchaser
has relied on the advice of, or has consulted with, only his own advisors.
 
(j)           The Purchaser is acquiring the Securities solely for the
Purchaser's own account for investment and not with a view to resale, assignment
or distribution thereof, in whole or in part in violation of the Securities Act
or any applicable state securities laws.  The Purchaser has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
part of the Securities in violation of the Securities Act or any state
securities laws and the Purchaser has no plans to enter into any such agreement
or arrangement.  The Purchaser will not engage in hedging transactions with
respect to the Securities unless in compliance with the registration
requirements of the Securities Act.
 
(k)           The Purchaser must bear the substantial economic risks of the
investment in the Securities indefinitely because none of the Securities may be
sold, hypothecated or otherwise disposed of unless subsequently registered under
the Securities Act and applicable state securities laws or an exemption from
such registration is available.  Subject to the terms hereunder, legends shall
be placed on the Securities to the effect that they have not been registered
under the Securities Act or applicable state securities laws and appropriate
notations thereof will be made in the Company’s stock books.
 
(l)           The Purchaser has adequate means of providing for its current
financial needs and foreseeable contingencies and has no need for liquidity of
the investment in the Securities for an indefinite period of time.
 
(m)           The Purchaser (i) meets the requirements of the suitability
standards for an “accredited investor” as set forth in the Investor
Questionnaire attached as Exhibit A hereto.  The Purchaser further represents
and warrants that it will notify and supply corrective information to the
Company immediately upon the occurrence of any change occurring prior to the
Company's issuance of the Securities that renders the representation made in the
immediately preceding sentence.
 
(n)           Each Purchaser that is not an entity represents that he or she has
full power and authority to execute and deliver this Agreement and all other
related agreements or certificates and to carry out the provisions hereof and
thereof and to purchase and hold the Securities, this Agreement has been duly
executed and delivered on behalf of the Purchaser and constitutes a legal, valid
and binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and general principles of equity and
the execution and delivery of this Agreement by Purchaser will not violate or be
in conflict with any order, judgment, injunction, agreement or controlling
document to which Purchaser is a party or by which Purchaser is bound.
 
 
4

--------------------------------------------------------------------------------

 

(o)           Each Purchaser that is an entity represents that it is a
corporation, partnership, limited liability company or partnership, association,
joint stock company, trust, unincorporated organization or other entity, and
that (A) the Purchaser was not formed for the specific purpose of acquiring the
Securities, (B) the Purchaser is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (C) the
consummation of the transactions contemplated hereby is authorized by, and will
not result in a violation of law or the charter or other organizational
documents of the Purchaser, (D) the Purchaser has full power and authority to
execute and deliver this Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof and to purchase
and hold the Securities, (E) the execution and delivery of this Agreement has
been duly authorized by all necessary action of the Purchaser, (F) this
Agreement has been duly executed and delivered on behalf of the Purchaser and
constitutes a legal, valid and binding obligation of the Purchaser, enforceable
against the Purchaser in accordance with its terms subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally and general
principles of equity and (G) the execution and delivery of this Agreement by
Purchaser will not violate or be in conflict with any order, judgment,
injunction, agreement or controlling document to which Purchaser is a party or
by which Purchaser is bound.
 
(p)           The Purchaser represents to the Company that any information which
the undersigned has heretofore furnished or furnishes herewith to the Company is
complete and accurate and may be relied upon by the Company in determining the
availability of an exemption from registration under Federal and state
securities laws in connection with the Offering.  The Purchaser further
represents and warrants that it will notify and supply corrective information to
the Company immediately upon the occurrence of any change therein occurring
prior to the Company's issuance of the Securities.
 
(q)           The Purchaser is able to bear the economic risk of an investment
in the Securities and, at the present time, has a sufficient net worth to
sustain a complete loss of such investment in the Company in the event such a
loss should occur.  The Purchaser’s overall commitment to investments which are
not readily marketable is not excessive in view of its net worth and financial
circumstances and the purchase of the Securities will not cause such commitment
to become excessive.
 
(r)           THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF CERTAIN STATES AND
ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM, OR IN TRANSACTIONS
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS.  THE
SECURITIES OFFERED HEREBY MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND SUCH LAWS PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM.  THE SECURITIES OFFERED HEREBY HAVE NOT
BEEN APPROVED OR DISAPPROVED BY THE COMMISSION, ANY STATE SECURITIES COMMISSION
OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES
PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING.  ANY REPRESENTATION TO THE
CONTRARY IS UNLAWFUL.
 
5.           Company Representations and Warranties.  The Company hereby
represents, warrants, acknowledges and agrees as of the date hereof and as of
the Closing Date to each of the Purchasers as follows:
 
(a)           Subsidiaries.  Except as disclosed in the SEC Reports, the Company
has no direct or indirect subsidiaries.
 
(b)           Organization and Qualification.  The Company is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the State of Nevada, with the requisite power and authority to own
and use its properties and assets and to carry on its business as currently
conducted.  The Company is not in violation of any of the provisions of its
certificate of incorporation or by-laws.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the Offering.  The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby and thereby have been duly authorized
by all necessary action on the part of the Company and no further consent or
action is required by the Company, other than the Required Approvals (as defined
below).  This Agreement, when executed and delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally
and general principles of equity.
 
(d)           No Conflicts.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate of incorporation or by-laws, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice or
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any material property or asset of the
Company is bound or affected, or (iii) subject to obtaining the Required
Approvals (as defined below), result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority as currently in effect to which the Company is
subject (including federal and state securities laws and regulations), or by
which any material property or asset of the Company is bound or affected; except
in the case of each of clauses (ii) and (iii), such as could not, individually
or in the aggregate (a) adversely affect the legality, validity or
enforceability of the Offering, (b) have or result in a material adverse effect
on the results of operations, assets, prospects, business or condition
(financial or otherwise) of the Company, taken as a whole, or (c) adversely
impair the Company's ability to perform fully on a timely basis its obligations
under this Agreement (any of (a), (b) or (c), a “Material Adverse Effect”);
provided, however, that, notwithstanding the foregoing, the parties agree that
neither (x) any changes in the market price of the Common Stock nor (y) the
receipt by the Company from its auditors of a “going concern” qualification to
its audit of the Company’s financial statements shall be deemed to be a Material
Adverse Effect for purposes of this Agreement.
 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of this Agreement other than
(i) the filing with the Commission of a Form D pursuant to Regulation D under
the Securities Act and (ii) applicable Blue Sky filings (collectively, the
“Required Approvals”).
 
(f)           Issuance of the Securities.  The Shares are duly authorized and,
when issued and paid for in accordance with this Agreement, will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens.  The
Warrants have been duly authorized, executed and delivered by the Company and
are valid and binding obligations of the Company, enforceable in accordance with
their terms, except as such enforcement may be limited by bankruptcy, insolvency
or similar laws affecting creditors’ rights generally and such enforcement may
be limited by equitable principles of general applicability, regardless of
whether enforcement is sough in a proceeding at law or in equity.  Assuming the
accuracy of the Purchasers’ representations and warranties set forth in Section
4, no registration under the Securities Act is required for the offer and sale
of the Securities by the Company to the Purchaser as contemplated hereby. No
shareholder approval is required for the Company to fulfill its obligations
pursuant to this Agreement.  As of the Closing, the Company will have reserved
from its duly authorized capital stock the maximum number of shares of Common
Stock issuable pursuant to this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(g)           Capitalization.  The number of shares of Common Stock and type of
all authorized, issued and outstanding capital stock of the Company is as set
forth in the SEC Reports and on Schedule 5(g) hereto.  Except as set forth on
Schedule 5(g) hereto, no Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
Offering.  Except as described in the SEC Reports and on Schedule 5(g) hereto,
there are no outstanding options, warrants, script rights to subscribe to, calls
or commitments of any character whatsoever relating to shares of Common Stock,
or, rights or obligations convertible into or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of Common Stock or rights
convertible or exchangeable into shares of Common Stock.   All of the
outstanding shares of capital stock of the Company issued on and after December
31, 2009 are validly issued, fully paid and non-assessable, have been issued in
compliance with federal and state securities laws, and none of such outstanding
shares was issued in violation of any preemptive rights or similar rights to
subscribe for or purchase securities.
 
(h)           SEC Reports; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), including pursuant to Section 13(a) or 15(d)
thereof, for the two years preceding the date hereof (or such shorter period as
the Company was required by law to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) on a timely basis.
As of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the SEC promulgated thereunder, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.  The financial statements of the Company included in
the SEC Reports have been prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of the Company as of and for the dates thereof and the
results of operations and cash flows for the periods then ended.
 
(i)           Material Changes.  Except for the proposed Offering or as
otherwise described in the SEC Reports or on Schedule 5(i) hereto, since the
date of the latest financial statements included in the SEC Reports: (i) there
has been no event, occurrence or development that has had or could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice, and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting or the identity of its auditors, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
except in the ordinary course of business consistent with prior practice, or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock except consistent with prior practice or pursuant to existing
Company stock option or similar plans, and (v) the Company has not issued any
equity shares to any officer, director or affiliate, except pursuant to existing
Company stock option or similar plans.
 
 
7

--------------------------------------------------------------------------------

 
 
(j)           Litigation.  Except as disclosed in the SEC Reports, there is no
action, suit, inquiry, notice of violation, Proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the Company
or its properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which: (i) adversely affects or challenges
the legality, validity or enforceability of this Agreement or the Offering or
(ii) could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect. The Company is not nor has it ever been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws. There has not been, and to the knowledge of the Company, there is not
pending or contemplated, any investigation by the Commission involving the
Company.  The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act.
 
(k)           Compliance.  Except as disclosed in the SEC Reports, the Company:
(i) is not in default under or in violation of (and no event has occurred that
has not been waived that, with notice or lapse of time or both, would result in
a default by the Company under), nor has the Company received notice of a claim
that it is in default under or that it is in violation of, any material
indenture, loan or credit agreement or any other material agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), which default
or violation would have or result in a Material Adverse Effect, (ii) is not in
violation of any order of any court, arbitrator or governmental body, or (iii)
is not and has not been in violation of any statute, rule or regulation of any
governmental authority, except in each case as would not, individually or in the
aggregate, have or result in a Material Adverse Effect.
 
(l)           Regulatory Permits.  Except as otherwise described in the SEC
Reports, the Company possesses or has applied for all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its business as described in
the SEC Reports, except where the failure to possess such permits would not,
individually or in the aggregate, have a Material Adverse Effect (“Material
Permits”), and the Company has not received any notice of Proceedings relating
to the revocation or modification of any Material Permit.
 
(m)           Title to Assets.  The Company and its subsidiaries have title in
fee simple to all real property owned by them that is material to the business
of the Company and its subsidiaries and title in all personal property owned by
them that is material to the business of the Company and its subsidiaries, in
each case free and clear of all Liens, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and its
subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by the Company or its subsidiaries is
held by them under valid leases of which the Company and its subsidiaries are in
compliance, except as would not have a Material Adverse Effect.
 
(n)           Patents and Trademarks.  The Company and its subsidiaries either
own, or have rights to use, all patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, licenses and
other similar rights that are necessary or material for use in connection with
their respective businesses as described in the SEC Reports and which the
failure to so have or could reasonably be expected to result in a Material
Adverse Effect (collectively, the “Intellectual Property Rights”).  The Company
and its subsidiaries have not (i) received a written notice that the
Intellectual Property Rights owned or used by the Company or its subsidiaries
violates or infringes upon the rights of any Person, or (ii) received a written
invitation to license any intellectual property rights of any Person in order to
avoid such a violation or infringement.  To the knowledge of the Company, there
is no existing infringement of any of the Intellectual Property Rights by any
Person.
 
 
8

--------------------------------------------------------------------------------

 
 
(o)           Sarbanes-Oxley; Internal Accounting Controls.  The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it.  The Company and the Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company is made known to the certifying officers by others within those
entities, particularly during the period in which the Company’s most recently
filed periodic report under the Exchange Act, as the case may be, is being
prepared.  The Company presented in its most recent periodic report filed with
the Commission, the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures.  The Company’s
certifying officers have evaluated the effectiveness of the Company’s controls
and procedures as of December 31, 2009 (the “Evaluation Date”).  Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 307 of Regulation S-B under
the Exchange Act) or, to the knowledge of the Company, in other factors that
could significantly affect the Company’s internal controls.
 
(p)           Lack of Publicity.  None of the Company, its subsidiaries or any
person acting on its or their behalf have engaged or will engage in any form of
general solicitation or general advertising as those terms are used in
Regulation D under the Securities Act in the United States with respect to the
Securities, including, without limitation, any article, notice, advertisement or
other communication published in any newspaper, magazine or similar media or
broadcast over television or radio, regarding the offering, nor did any such
person sponsor any seminar or meeting to which potential investors were invited
by, or any solicitation of a subscription by, a person not previously known to
such investor in connection with investments in the Securities generally. None
of the Company, its subsidiaries or any person acting on its or their behalf
have engaged or will engage in any form of directed selling efforts (as that
term is used in Regulation S under the Securities Act) with respect to the
Securities.
 
(q)           Solvency.  Based on the financial condition of the Company as of
the Closing Date after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder, (i) the Company’s fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature; (ii) the Company’s
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid.  The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).  The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing
Date.  The SEC Reports set forth as of the dates thereof all outstanding secured
and unsecured Indebtedness of the Company or any of its subsidiaries, or for
which the Company or any of its subsidiaries has commitments.  For the purposes
of this Agreement, “Indebtedness” shall mean (a) any liabilities for borrowed
money or amounts owed in excess of $50,000 (other than trade accounts payable
incurred in the ordinary course of business), (b) all guaranties, endorsements
and other contingent obligations in respect of Indebtedness of others, whether
or not the same are or should be reflected in the Company’s balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (c) the present value of any lease payments in excess of $50,000
due under leases required to be capitalized in accordance with GAAP.  Neither
the Company nor any of its subsidiaries is in default with respect to any
Indebtedness.
 
 
9

--------------------------------------------------------------------------------

 
 
(r)           Tax Status.  Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each of its subsidiaries have filed all necessary
federal, state and foreign income and franchise tax returns or have timely filed
for valid extensions to the filing deadlines applicable to them with respect to
such taxes and has paid or accrued all taxes shown as due thereon, and the
Company has no knowledge of a tax deficiency which has been asserted or
threatened against the Company or any of its subsidiaries.
 
(s)           Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.
 
(t)           Shareholders Rights Plan; Investment Company Act.  No claim will
be made or enforced by the Company that the Purchaser is an “Acquiring Person”
under any shareholders rights plan or similar plan or arrangement in effect or
hereafter adopted by the Company, or that the Purchaser could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of receiving
Securities.  The Company is not, and is not an Affiliate of, and immediately
after receipt of payment for the Securities, will not be or be an Affiliate of,
an “investment company” within the meaning of the Investment Company Act of
1940, as amended (the “Investment Company Act”).
 
(u)           Disclosure.  The disclosure provided to the Purchaser regarding
the Company, its business and the transactions contemplated hereby, furnished by
or on behalf of the Company, including the SEC Reports and the Disclosure
Schedules furnished by the Company with respect to the representations and
warranties made herein does not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading.
 
6.           Covenants of the Purchaser and the Company.
 
(a)           Transfer Restrictions.
 
(1)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of such securities
(or hedging activities involving such securities) other than pursuant to an
effective registration statement or Rule 144, to the Company or to an affiliate
of the Purchaser or in connection with a pledge as contemplated below, the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor and reasonably acceptable to the Company,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred securities under the Securities Act.  As a condition of transfer,
any such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of the Purchaser under this Agreement.

 
10

--------------------------------------------------------------------------------

 

(2)           Each Purchaser agrees to the imprinting, so long as is required by
this Section 6(a), of a legend on any of the Securities in the following form:
 
THESE SECURITIES  HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
(3)           Certificates evidencing Securities shall not contain any legend
(including the legend set forth in Section 6(a)(2)): (i) following the resale of
such Securities pursuant to an effective registration statement under the
Securities Act covering the resale of such Securities, or (ii) following any
resale of such Securities pursuant to Rule 144, or (iii) if such Securities are
eligible for resale under Rule 144(k), or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Commission.  The
Company agrees that following the time when a legend is no longer required under
this Section 6(a)(3), it will, no later than five (5) Trading Days following the
delivery by a Purchaser to the Company or the Company's transfer agent of a
certificate representing Securities issued with a restrictive legend (such date,
the “Legend Removal Date”), deliver or cause to be delivered to the Purchaser or
the Purchaser’s transferee, as applicable, a certificate representing such
Securities that is free from all restrictive and other legends.  The Company may
not make any notation on its records or give instructions to any transfer agent
of the Company that enlarge the restrictions on transfer set forth in this
Section.  Notwithstanding anything to the contrary contained herein, the Company
shall not be required to effect a removal of a restrictive legend to the extent
such legend is required under applicable requirements of the Securities Act,
including any rule of the Commission promulgated thereunder, and judicial
interpretations thereof.

 
11

--------------------------------------------------------------------------------

 

(4)           Each Purchaser agrees that the removal of the restrictive legend
from certificates representing Securities as set forth in this Section 6(a) is
predicated upon the Company’s reliance that the Purchaser will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom.
 
(b)           Furnishing of Information.  As long as any Purchaser owns any
Securities, the Company covenants to use its best efforts to timely file all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act.  As long as any Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Purchasers and
make publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell the Securities under Rule 144.  The Company
further covenants that it will take such further action as the Purchasers may
reasonably request, all to the extent required from time to time to enable the
Purchaser to sell such Securities without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144.
 
(c)           Integration.  The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities, in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Purchasers.  The
Company shall conduct its business in a manner so that it will not become
subject to registration under the Investment Company Act.
 
(d)           Disclosure; Publicity.  The Purchasers shall not issue any press
release or otherwise make any such public statement with respect to the
transactions contemplated hereby without the prior consent of the Company,
except if such disclosure is required by law, in which case the Purchasers shall
promptly provide the Company with prior written notice of such public statement
or communication.  The Company shall not publicly disclose the name of the
Purchasers, or include the name of the Purchasers in any filing with the
Commission or any regulatory agency or Trading Market, without the prior written
consent of the Purchaser, except (i) as required by federal securities law in
connection with the registration statement contemplated by Section 6A of this
Agreement and (ii) to the extent such disclosure is required by law or Trading
Market regulations, in which case the Company shall provide the Purchaser with
prior notice of such disclosure permitted under sub clause (i) or (ii).
 
(e)           Indemnification of Purchasers.   Subject to the provisions of this
Section 6(e), the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, partners, employees and agents (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (i) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or
(ii) any action instituted against a Purchaser, or any of them or their
respective Affiliates, by any stockholder of the Company who is not an Affiliate
of such Purchaser, with respect to any of the transactions contemplated by this
Agreement (unless such action is based upon a breach of the Purchaser’s
representation, warranties or covenants under this Agreement or any agreements
or understandings the Purchaser may have with any such stockholder or any
violations by the Purchaser of state or federal securities laws).  If any action
shall be brought against any Purchaser Party in respect of which indemnity may
be sought pursuant to this Agreement, such Purchaser Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing.  Any Purchaser Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Purchaser Party except to the extent that (A) the employment
thereof has been specifically authorized by the Company in writing; (B) the
Company has failed after a reasonable period of time to assume such defense and
to employ counsel or (C) in such action there is, in the reasonable opinion of
such separate counsel, a material conflict on any material issue between the
position of the Company and the position of such Purchaser Party.  The Company
will not be liable to any Purchaser Party under this Agreement (I) for any
settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld, conditioned or delayed; or
(II) to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by the Purchaser in
this Agreement..

 
12

--------------------------------------------------------------------------------

 

(f)           Indemnification of Company.   Subject to the provisions of this
Section 6(f), each of the Purchasers, severally and not jointly will indemnify
and hold the Company and its directors, officers, shareholders, partners,
employees and agents (each, a “Company Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Company Party may
suffer or incur as a result of or relating to (i) any breach of any of the
representations, warranties, covenants or agreements made by the Purchaser in
this Agreement or (ii) any action instituted against the Company, or any Company
Party or their respective Affiliates, by any stockholder of the Company, with
respect to any of the transactions contemplated by this Agreement if such action
is based upon a breach of the representation, warranties or covenants of such
Purchaser under this Agreement or any violation by such Purchaser of state or
federal securities laws.  If any action shall be brought against any Company
Party in respect of which indemnity may be sought pursuant to this Agreement,
such Company Party shall promptly notify the applicable Purchaser in writing,
and such Purchaser shall have the right to assume the defense thereof with
counsel of its own choosing.  Any Company Party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such Company
Party except to the extent that (A) the employment thereof has been specifically
authorized by the indemnifying Purchaser in writing; (B) the indemnifying
Purchaser has failed after a reasonable period of time to assume such defense
and to employ counsel or (C) in such action there is, in the reasonable opinion
of such separate counsel, a material conflict on any material issue between the
position of the indemnifying Purchaser and the position of such Company
Party.  The Purchaser will not be liable to any Company Party under this
Agreement (I) for any settlement by a Company Party effected without the
indemnifying Purchaser’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed; or (II) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Company Party’s
breach of any of the representations, warranties, covenants or agreements made
by the Company in this Agreement.
 
7.           Right of First Refusal. Each Investor shall have the right to
participate on a pro rata basis in any subsequent private placement funding by
the Company following receipt of written notice of such financing, provided that
if such Investor fails to respond by the third business day after such receipt
such right shall lapse with respect to that financing only.
 
8.           Definitions.  In addition to the terms defined elsewhere in this
Agreement: the following terms have the meanings indicated in this Section 7:
 
(a)           “Affiliate” means any Person that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a Person, as such terms are used in and construed under Rule 144
under the Securities Act.  With respect to the Purchaser, any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager as the Purchaser will be deemed to be an Affiliate of the Purchaser.

 
13

--------------------------------------------------------------------------------

 

(b)           “Business Day” means any day except Saturday, Sunday and any day
which shall be a Federal holiday or a day on which banking institutions in the
State of New York are authorized or required by law or other governmental action
to close.
 
(c)            “Closing Date” means September 13, 2010 or such later Trading Day
when this Agreement has been executed and delivered by the applicable parties
thereto, and all conditions precedent to (i) the Purchaser’s obligations to pay
the Subscription Amount have been satisfied or waived and (ii) the Company’s
obligations to deliver the Securities have been satisfied or waived.
 
(d)           “Commission” means the Securities and Exchange Commission..
 
(e)           “Liens” means a lien, charge, security interest, encumbrance,
right of first refusal, preemptive right or other restriction.
 
(f)            “Per Share Purchase Price” means $0.4.
 
(g)           “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
 
(h)           “Proceeding” means an action, claim, suit, investigation or
proceeding (including, without limitation, an investigation or partial
proceeding, such as a deposition).
 
(i)            “Subscription Amount” shall mean, as to each Purchaser, the
amount to be paid for the Shares purchased hereunder, as specified on the
signature page for each such Purchaser.
 
(j)           “Trading Market” means the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
American Stock Exchange, the New York Stock Exchange, the Nasdaq Global Market,
the Nasdaq Global Select Market, the Nasdaq Capital Market or the OTC Bulletin
Board.
 
9.           Successors and Assigns.  Each Purchaser hereby acknowledges and
agrees that this Agreement shall be binding upon and inure to the benefit of the
parties and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.
 
10.           Modification.  This Agreement shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.
 
11.           Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, sent by nationwide overnight courier or delivered
against receipt to the party to whom it is to be given (a) if to Company, at the
address set forth above, or (b) if to the Purchaser, at the address set forth on
the signature page hereof (or, in either case, to such other address as the
party shall have furnished in writing in accordance with the provisions of this
Section).  Any notice or other communication given by certified mail shall be
deemed given at the time that it is signed for by the recipient except for a
notice changing a party's address which shall be deemed given at the time of
receipt thereof. Any notice or other communication given by nationwide overnight
courier shall be deemed given the next business day following being deposited
with such courier.
 
12.           Assignability.  Except as otherwise provided in this Agreement,
this Agreement and the rights, interests and obligations hereunder are not
transferable or assignable by the Purchasers.  This Agreement and the rights,
interests and obligations hereunder are not transferable or assignable by the
Company.

 
14

--------------------------------------------------------------------------------

 

13.           Applicable Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof, except
to the extent that the application of the General Corporation Law of the State
of Nevada is mandatory applicable.  Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of this Agreement), and hereby
irrevocably waives, and agrees not to assert in any suit, action or Proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or Proceeding is improper or inconvenient venue
for such Proceeding.  Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  The parties hereby waive to the fullest extent
permitted by applicable law, all rights to a trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. If either party shall commence an action or Proceeding to
enforce any provisions of this Agreement, then the prevailing party in such
action or Proceeding shall be reimbursed by the other party for its attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or Proceeding.
 
14.           Use of Pronouns.  All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.
 
15.           Miscellaneous.
 
(a)           This Agreement and its exhibits and schedules constitutes the
entire agreement between the Purchasers and the Company with respect to the
subject matter hereof and supersedes all prior oral or written agreements and
understandings, if any, relating to the subject matter hereof.  The terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by a written document executed by the party entitled to
the benefits of such terms or provisions.
 
(b)           Each Purchaser's and the Company's covenants, agreements,
representations and warranties made in this Agreement shall survive the
execution and delivery hereof and delivery of the Securities.
 
(c)           Except as expressly set forth in this Agreement to the contrary,
each of the parties hereto shall pay its own fees and expenses (including the
fees of any attorneys, accountants, appraisers or others engaged by such party)
in connection with this Agreement and the transactions contemplated hereby
whether or not the transactions contemplated hereby are consummated.  The
Company shall pay all transfer agent fees, stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities.
 
(d)           This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument.

 
15

--------------------------------------------------------------------------------

 

(e)           Each provision of this Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Agreement.
 
(f)           Section titles are for descriptive purposes only and shall not
control or alter the meaning of this Agreement as set forth in the text.

 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


MAN SHING AGRICULTURAL HOLDINGS, INC.
 
By:
     
Name: Liu Shili
 
Title: Chairman & President
 

 
 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
[__________________]
Investor
 
By:
     
Name:
 
Subscription Amount:  $[________________]
 
ADDRESS FOR NOTICE
 
DELIVERY INSTRUCTIONS
(if different from above)
 
c/o:                                                                                                  
 
Street:                                                                                             
 
City/State/Zip:                                                                               
 
Attention:                                                                                       
 
Tel:                                                                                                   

 
 
18

--------------------------------------------------------------------------------

 